     Case 8:21-cv-00254-CJC-DFM Document 2 Filed 02/09/21 Page 1 of 6 Page ID #:3



1    Todd M. Friedman (216752)
     Adrian R. Bacon (2803332)
2
     Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6    abacon@toddflaw.com
     Attorneys for Plaintiff
7

8
                               UNITED STATES DISTRICT COURT

9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
                                                   )    CASE NO.:
     BRIAN ROACH,                                  )
11                                                 )    COMPLAINT
                          PLAINTIFF,               )
12
                                                   )        1. Violation of the Fair Credit
13   -vs-                                          )           Reporting Act
                                                   )        2. Violation of California Consumer
14                                                 )           Credit Reporting Agencies Act
     QUICKEN LOANS, LLC; and DOES 1-10             )
15
     inclusive,                                    )    (Amount Not to Exceed $25,000)
16                                                 )
                          Defendant.               )    JURY TRIAL DEMAND
17

18                                      I. INTRODUCTION
19          1.     This is an action for damages brought by an individual consumer for Defendant’s
20   violations of the Fair Credit Reporting Act, 15 U.S.C. §1681 (hereinafter “FCRA”) and the
21   California Consumer Credit Reporting Agencies Act, California Civil Code § 1785.25 (a)
22   (hereinafter “CA CCRA”), both of which regulate the collection, dissemination, and use of
23   consumer information, including consumer credit information.
24                                       II. PARTIES
25          2.     Plaintiff, BRIAN ROACH (“PLAINTIFF”), is a natural person residing in Orange
26   County in the state of California, and is a “consumer” as defined by 15 U.S.C. §1681a and Cal.
27   Civ. Code §1785.3(a) .
28          3.     At all relevant times herein, Defendant QUICKEN LOANS, LLC (hereinafter
     “DEFENDANT”) was a company who regularly provides information to consumer reporting
                                                   1

                                                Complaint
     Case 8:21-cv-00254-CJC-DFM Document 2 Filed 02/09/21 Page 2 of 6 Page ID #:4



1    agencies and is therefore an “information furnisher” as defined by the FCRA and CCRA. At all
2    relevant times, DEFENDANT was a “person” as that term is defined by Cal. Civ Code
3    §1785.3(j).
4     .
5                                    III. FACTUAL ALLEGATIONS
6           5.      At various and multiple times prior to the filing of the instant complaint, including
7    within the one year preceding the filing of this complaint, Defendant permitted derogatory
8    information to be placed on Plaintiff’s credit report that Plaintiff on behalf of an alleged debt
9    However, such reporting was false, misleading, or incomplete.
10          6.      Plaintiff’s mortgage loan number with Defendant Quicken Loan ends in -5112.
11          7.      On December 27, 2019, Plaintiff issued an auto payment through Defendant
12   Quicken Loans’ website for three thousand five hundred fifty-one dollars and twenty-one cents
13   ($3,5551.21) and was given the confirmation number: 3F6WR73R. The account number was
14   verified twice at the time of submission.
15          8.      On December 27. 2019 Plaintiff received an email from Defendant Quicken
16   Loans stating that his payment had been scheduled.
17          9.      On December 28, 2019 Plaintiff received another email from Defendant Quicken

18   Loans stating the payment had been applied to his account.

19          10.     However, on January 3, 2020, Plaintiff was that the automatic drafting from her

20   account was unsuccessful.

21          11.     Plaintiff immediately contacted Defendant Quicken Loans’ customer service, who

22   confirmed that Plaintiff’s routing number and checking account number were accurate.

23   Defendant Quicken Loans’ customer service representative suggested that error was a bank error

24   and that Plaintiff should contact his bank.

25          12.     Plaintiff contacted his bank and was told that there was never any automated

26   payment presented to his account for the mortgage payment in the amount of $3,551.21.

27          13.     On or around January 4, 2020, Plaintiff called Defendant Quicken Loans’

28   customer service. Through Plaintiff and Defendant Quicken Loans had verified the initial
     account information provided by Plaintiff on December 27. 2020 as accurate, Defendant Quicken
                                                      2

                                                   Complaint
     Case 8:21-cv-00254-CJC-DFM Document 2 Filed 02/09/21 Page 3 of 6 Page ID #:5



1    Loans now told him the news that checking account Defendant Quicken Loans drafted to
2    Plaintiff’s bank has one extra zero added to the number.
3            14.     Plaintiff requested assistance from Defendant Quicken Loans’ customer service
4    representative in resolving the issue, but Defendant Quick Loans’ representative refused to help
5    Plaintiff resolve its mistake.
6            15.     Plaintiff was forced to re-draft the payment with the same information he
7    originally provided on December 27, 2019, which was successful.
8            16.     However, Defendant Quicken Loans immediately marked Plaintiff’s credit for a
9    late payment. Defendant Quicken Loans furnished misleading and incomplete information
10   regarding the late payment to credit reporting agency, Experian. This has resulted in a negative
11   effect on Plaintiff’s credit score.
12           17.     Plaintiff’s is informed, upon valid information and belief, that Experian reported
13   Plaintiff’s payment as late on Plaintiff’s consumer credit report.
14           18.     Such derogatory information was false, misleading or incomplete.
15           19.     On or around January 5, 2020 Plaintiff sent Defendant Quicken Loans a letter
16   requesting a removal of the late payment from his credit reports, as the reason for the late
17   payment was a technical error on Defendant Quicken Loans part and Plaintiff’s payment would

18   have been submitted on time but for Defendant Quicken Loans’ error. Even through it was an

19   error on Defendant Quicken Loans’ part which caused Plaintiff’s late payment, Defendant

20   Quicken Loans denied Plaintiff’s dispute.

21           21.     Defendant failed to reasonably reinvestigate and permitted the erroneous

22   derogatory information on Plaintiff’s consumer credit report.

23           22.     Despite Plaintiff’s written dispute to Defendant that the information was

24   inaccurate and derogatory, Defendant Quicken Loans continued to furnish the inaccurate and

25   derogatory information to credit reporting agencies. As the time of the filing this Complaint or

26   within two years, Defendant has continued to report erroneously and derogatorily on Plaintiff’s

27   credit report despite his request for correction.

28           23.     Defendant Quicken Loans is aware that the credit reporting agencies to which
     they are providing this information are going to disseminate this information to various other
                                                         3

                                                    Complaint
     Case 8:21-cv-00254-CJC-DFM Document 2 Filed 02/09/21 Page 4 of 6 Page ID #:6



1    persons or parties who will be reviewing this information for the purpose of extending credit,
2    insurance or employment and that they have already done so.
3           24.     As a result of Defendant’s inaccurate reporting of Plaintiff, Plaintiff’s credit score
4    decreased. Plaintiff was/or will be denied future loans due to the derogatory items placed by
5    Defendant on Plaintiff’s credit report.
6           25.     The inaccurate information negatively reflects upon the Plaintiff, Plaintiff’s credit
7    repayment history, Plaintiff’s financial responsibility as a debtor and Plaintiff’s credit
8    worthiness.
9           26. The credit reports have been and continue to be disseminated to various persons and
10   credit grantors, both known and unknown.
11          27.     Plaintiff has been damaged, continues to be damaged, in the following ways:
12                  a. Emotional distress and mental anguish associated with having incorrect
13                  derogatory personal information transmitted about Plaintiff to other people known
14                  and unknown.
15                  b. Decreased credit score which may result in inability to obtain credit on future
16                  attempts; and
17                  c. Out of pocket expenses associated with disputing the information only to find

18                  the information to remain on the credit report;

19

20          28.     At all times pertinent hereto, Defendant was acting by and through its agents,

21   servants and/or employees who were acting within the course and scope of their agency or

22   employment, and under the direct supervision and control of Defendant herein.

23          29.     At all times pertinent hereto, the conduct of Defendant as well as that of their

24   agents, servants and/or employees was malicious, intentional, willful, reckless, and in grossly

25   negligent disregard for federal and state laws and the rights of Plaintiffs herein.

26          30.     Defendant Quicken Loans violated sections 1681n and 1681o of the FCRA by

27   engaging in the following conduct that violates 15 U.S.C. §1681s-2(b):

28                  a. Willfully and negligently continuing to furnish and disseminate inaccurate and
                    derogatory credit, account and other information concerning the Plaintiff to credit

                                                       4

                                                    Complaint
     Case 8:21-cv-00254-CJC-DFM Document 2 Filed 02/09/21 Page 5 of 6 Page ID #:7



1                    reporting agencies and other entities despite knowing that said information was
                     inaccurate; and,
2
                     b. Willfully and negligently failing to comply with the requirements imposed on
3                    furnishers of information pursuant to 15 U.S.C. §1681S-2.

4
               31.   Similarly, Defendant Quicken Loans violated Cal. Civ. C. § 1785.25 by
5
     negligently and willfully furnishing information to the credit reporting agencies it knew or
6
     should have known to be inaccurate.
7
               34.   Defendant’s conduct was a direct and proximate cause, as well as a substantial
8
     factor, in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,
9
     and as a result, Defendant is liable to compensate Plaintiff for the full amount of statutory, actual
10
     and punitive damages, along with attorneys’ fees and costs, as well as such other relief permitted
11
     by law.
12
               35.   Further, Defendant failed to notify Plaintiff of their intention to report negative
13
     information on his credit reports. Defendant then failed to correct the disputed information
14
     within thirty days of Plaintiff’s dispute of that information.
15
               36.   As a result of the above violations of the FCRA and CA CCRA, Plaintiff suffered
16
     and continues to suffer injury to Plaintiff’s feelings, personal humiliation, embarrassment, mental
17
     anguish and emotional distress, and Defendant is liable to Plaintiff for Plaintiff’s actual damages,
18
     statutory damages, and costs and attorney’s fees.
19
               COUNT I: VIOLATION OF THE FAIR CREDIT REPORTING ACT
20
               37.   Plaintiff reincorporates by reference all of the preceding paragraphs.
21
               38.   To the extent that Defendant’s actions, counted above, violated the FCRA, those
22
     actions were done knowingly and willfully.
23
                                     PRAYER FOR RELIEF
24             WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

25   Defendants for the following:

26                   A.     Actual damages;
                     B.     Statutory damages for willful and negligent violations;
27                   C.     Costs and reasonable attorney’s fees; and,
                     D.     For such other and further relief as may be just and proper.
28



                                                       5

                                                    Complaint
     Case 8:21-cv-00254-CJC-DFM Document 2 Filed 02/09/21 Page 6 of 6 Page ID #:8



1           COUNT II: VIOLATION OF THE CALIFORNIA CONSUMER CREDIT
                            REPORTING AGENCIES ACT
2

3           39.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth

4    at length herein.

5           40.          To the extent that Defendants’ actions, counted above, violated the CA CCRA,

6    those actions were done knowingly and willfully.

7           41.      Based on these violations of Civil Code § 1785.31, including actual damages,

8    attorney’s fees, pain and suffering, injunctive relief, and punitive damages in an amount not less

9    than $100 nor more than $5,000, for each violation as the Court deems proper.

10                                         PRAYER FOR RELIEF

11                WHEREFORE, Plaintiff respectfully requests that judgment be entered against

12      Defendant for the following:

13      (a) Actual damages;
        (b) Statutory damages;
14      (c) Costs and reasonable attorney’s fees;
        (d) For such other and further relief as the Court may deem just and proper.
15

16
                          PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
17
            42.      Plaintiff, pursuant to his rights under Article 1, Section 16 of the Constitution
18
            of the State of California, demands a trial by jury on all issues so triable.
19

20                                   Respectfully submitted this 8th day of February, 2021

21                                           By:    __/s/ Todd M. Friedman_____________
                                                    Todd M. Friedman, Esq.
22
                                                    Law Offices of Todd M. Friedman, P.C.
23                                                  Attorney for Plaintiff

24

25

26

27

28



                                                       6

                                                    Complaint
